UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6182



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TRAVIS THOMPSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-98-722-3, CA-00-3416-20)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Thompson, Appellant Pro Se. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Travis Thompson appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court. See United States v. Thompson, Nos. CR-98-722-

3; CA-00-3416-20 (D.S.C. Nov. 8, 2000).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2001 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000) is
not retroactively applicable to cases on collateral review.
Accordingly, Thompson’s Apprendi claim is not cognizable.


                                2